UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7270


CHARLES HAWKINS,

                     Petitioner - Appellant,

              v.

JOE COAKLEY, Complex Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00080-GMG)


Submitted: September 20, 2019                                 Decided: October 11, 2019


Before GREGORY, Chief Judge, and THACKER and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Charles Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Hawkins, a District of Columbia offender, filed a 28 U.S.C. § 2241 (2012)

petition, asserting that prison officials violated his due process rights when, during prison

disciplinary proceedings where he faced a potential loss of good time credits, he was denied

access to video surveillance footage of the incident giving rise to the disciplinary charges.

The district court adopted the magistrate judge’s recommendation and denied § 2241 relief.

In denying Hawkins’ § 2241 petition, the district court concluded that there was a

legitimate penological interest in denying Hawkins access to the footage because

knowledge of camera angles could threaten prison security. However, the disciplinary

hearing officer (“DHO”) never offered any such justification for denying Hawkins access,

stating only that, due to the location of the incident and the camera angles, the surveillance

footage was inconclusive.

       We recently held that “inmates at risk of being deprived of a liberty interest, like

good time credits, have a qualified right to obtain and compel consideration of video

surveillance evidence.” Lennear v. Wilson, __ F.3d __, No. 18-6403, 2019 WL 3980165,

at *10 (4th Cir. Aug. 23, 2019). In so holding, we recognized that “an inmate’s right of

access to video surveillance evidence—like any other form of documentary evidence—

must give way if the government establishes that providing the inmate with access to the

evidence would be ‘unduly hazardous to institutional safety or correctional goals.’” Id.at

*7 (quoting Wolff v. McDonnell, 418 U.S. 539, 566 (1974)). In Lennear, we identified

“four overarching principles” in analyzing whether prison officials violate an inmate’s

rights by denying access to surveillance footage:

                                              2
       [(1)] the government bears the burden of establishing a legitimate
       penological justification for refusing to provide access to or consider the
       evidence; [(2)] decisions as to whether to provide access to or consider the
       evidence must be made on an individualized basis; [(3)] a decision to deny
       access to or consideration of such evidence must be made by a disinterested
       official; and, [(4)] before categorically refusing to provide access to or
       consider such evidence, prison officials must assess whether any alternative
       avenues exist to allow access to or consideration of the evidence.

Id. at *10.

       Because the district court did not have the benefit of Lennear at the time it issued

its decision denying Hawkins § 2241 relief, we vacate the district court’s order and remand

for further proceedings in light of Lennear. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            3